DETAILED ACTION
	This is in response to the application filed on August 15, 2022 where Claims 1 – 11, of which Claim 1 is in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 – 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 7, and 10 – 12 of U.S. Patent No. 11,418,352. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Appl. 17/888251
U.S. Patent No. 11,418,352
Claim 1: A method to generate a trusted certificate on an endpoint appliance located in an untrusted network, the endpoint appliance associated with an overlay network edge machine, wherein a client device is configured to trust a first Certificate Authority (CA)  associated with the untrusted network, comprising:
  





  activating in the overlay network a second CA distinct from the first CA;
  

  responsive to activating the second CA, creating in the overlay network a third CA distinct from the first CA and the second CA and in association with the edge machine, the third CA configured as a subordinate to the second CA, the first, second and third CAs comprising a trust hierarchy for man-in-the-middle (MITM) termination of secure information flows received at the endpoint appliance; and
  dynamically generating and providing the endpoint appliance a server certificate signed by the third CA, the server certificate being used by the endpoint appliance to MITM terminate secure information flows without the endpoint appliance being exposed to either the first CA or the second CA.

Claim 2: The method as described in claim 1 further including: selectively revoking access to the overlay network from the endpoint appliance and allowing the server certificate to expire.
Claim 3: The method as described in claim 2 wherein access is revoked upon a compromise of the endpoint appliance.
Claim 1:  A method to generate a trusted certificate on an endpoint appliance located in an untrusted network, wherein one or more client devices are configured to trust a first Certificate Authority (CA) that is administered by an administrator of the untrusted network, comprising:
  configuring an overlay network in association with the endpoint appliance, the overlay network comprising at least an edge machine located proximate the endpoint appliance, and having associated therewith a key management service;
  activating in the overlay network a second CA distinct from the first CA and in association with the key management service
   responsive to activating the second CA, creating in the overlay network a third CA distinct from the first CA and the second CA and in association with the edge machine, the third CA configured as a subordinate to the second CA, the first, second and third Cas comprising a trust hierarchy for man-in the-middle (MITM) termination of secure information flows received at the endpoint appliance; and
   dynamically generating and providing the endpoint appliance a server certificate signed by the third CA, the server certificate being used by the endpoint appliance to MITM terminate secure information flows without the endpoint appliance being exposed to either the first CA or the second CA; and

   upon a compromise of the endpoint appliance, revoking access to the overlay network from the endpoint appliance and allowing the server certificate to expire.

Claim 4: The method as described in claim 1 wherein the secure information flow is provided over Transport Layer Security (TLS). 
Claim 2: The method as described in claim 1 wherein the secure information flow is provided over Transport Layer Security (TLS).
Claim 5:  The method as described in claim 1:
wherein the server certificate has a time-to-live (TTL) that is shorter than a TTL associated with the third CA;
wherein the TTL associated with the third CA is shorter than a TTL associated with the second CA; and
wherein the TTL associated with the second CA is shorter than a TTL associated with the first CA.
Claim 3: The method as described in claim 1:
wherein the server certificate has a time-to-live (TTL) that is shorter than a TTL associated with the third CA;
wherein the TTL associated with the third CA is shorter than a TTL associated with the second CA; and
wherein the TTL associated with the second CA is shorter than a TTL associated with the first CA.
Claim 6:  The method as described in claim 1 wherein the endpoint appliance is located behind an enterprise firewall.
Claim 5:  The method as described in claim 1 wherein the endpoint appliance is located behind an enterprise firewall.
Claim 7:  The method as described in claim 1 wherein a certificate includes a private key.
Claim 6:  The method as described in claim 1 wherein a certificate includes a private key.
Claim 8:  The method as described in claim 7 further including storing a private key associated with the certificate in a secure repository inaccessible by the endpoint appliance and the edge machine.
Claim 7:  The method as described in claim 6 further including storing a private key associated with the certificate in a secure repository inaccessible by the endpoint appliance and the edge machine.
Claim 9:  The method as described in claim 1 wherein the server certificate signed by the third CA is provided over a TLS connection established between the endpoint appliance and the edge machine.
Claim 10: The method as described in claim 1 wherein the server certificate signed by the third CA is provided over a TLS connection established between the endpoint appliance and the edge machine.
Claim 10:  The method as described in claim 1 wherein the server certificate is provided in response to receipt at the edge machine of a certificate signing request (CSR) from the endpoint appliance.
Claim 11:  The method as described in claim 10 wherein the server certificate is provided in response to receipt at the edge machine of a certificate signing request (CSR) from the endpoint appliance.
Claim 11:   The method as described in claim 1 further including detecting compromise of the endpoint appliance and, in response, revoking access to the overlay network from the endpoint appliance.
Claim 12:  The method as described in claim 1 further including detecting compromise of the endpoint appliance and, in response, revoking the endpoint appliance access to the overlay network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2019/0028439; PGPub. 2018/0191709; PGPub. 2018/0139059; PGPub. 2018/0060608; PGPub. 2018/0041346; PGPub. 2017/0295132; PGPub. 2017/0111323; PGPub. 2017/0005805; PGPub. 2015/0106624; PGPub. 2015/0067338; PGPub. 2013/0156189.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496